Case 5:19-cr-20202-JEL-RSW ECF No. 35 filed 05/21/20   PageID.266   Page 1 of 7




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


United States of America,

                        Plaintiff,      Case No. 19-20202

v.                                      Judith E. Levy
                                        United States District Judge
Marvin Brown, Jr.                       R. Steven Whalen
                                        Magistrate Judge
                     Defendant.
________________________________/


     ORDER DENYING DEFENDANT MARVIN BROWN, JR.’S
        MOTION FOR COMPASSIONATE RELEASE [25]

     On July 22, 2019, Defendant Marvin Brown, Jr. pled guilty to

possession with intent to distribute controlled substances, in violation of

21 U.S.C. § 841, and felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1). (ECF No. 17, PageID.36-37.) Defendant was sentenced

to 48 months’ imprisonment. (ECF No. 23, PageID.84.) His projected

release date is September 7, 2022. (ECF No. 28, PageID.116.)

     On April 15, 2020, Defendant moved for compassionate release

and/or reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),

arguing that the danger posed to him by the COVID-19 pandemic
Case 5:19-cr-20202-JEL-RSW ECF No. 35 filed 05/21/20      PageID.267    Page 2 of 7




constitutes an “extraordinary and compelling reason” for release. (ECF

No. 25.) For the following reasons, Defendant’s motion is DENIED.1

      As an initial matter, the Court acknowledges that Defendant, as an

incarcerated individual, faces an increased risk of contracting COVID-19

due to his confinement at FCI Milan in Milan, Michigan. On March 23,

2020, the Centers for Disease Control and Prevention (CDC)

acknowledged that correctional and detention facilities “present[] unique

challenges     for    control     of    COVID-19        transmission       among

incarcerated/detained persons, staff, and visitors.” Interim Guidance on

Management of Coronavirus Disease 2019 (COVID-19) in Correctional

and Detention Facilities, Centers for Disease Control (Mar. 23, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html. The Court additionally




      1 There is another concern with this petition. Before defendants may bring a
compassionate release motion to the courts, 18 U.S.C. § 3582(c)(1)(A) requires that
defendants either a) apply for release through the Bureau of Prisons and fully
exhaust all administrative remedies; or b) wait 30 days after notifying the Warden
that they intend to apply for compassionate release. Id. It is undisputed that
Defendant has neither exhausted his administrative remedies nor waited 30 days
from the date of his email request for compassionate release. (See ECF No. 33.)
      Defendant asks the Court to waive his failure to comply with these statutory
requirements. (ECF No. 25.) However, because the Court would deny Defendant’s
motion on the merits, the Court need not address this issue.
                                        2
Case 5:19-cr-20202-JEL-RSW ECF No. 35 filed 05/21/20   PageID.268   Page 3 of 7




acknowledges that FCI Milan itself has confirmed cases of COVID-19 for

both detainees and staff. COVID-19 Cases, Federal Bureau of Prisons,

(May 21, 2020) https://www.bop.gov/coronavirus/. Indeed, since the

initial confirmed outbreaks in early 2020, Attorney General Barr has

directed federal prisons to systematically evaluate and release inmates

most at risk from the COVID-19 pandemic. Memorandum for Director of

Bureau of Prisons, Att’y Gen. William Barr, Prioritization of Home

Confinement as Appropriate in Response to COVID-19 Pandemic (Mar.

26, 2020).

     However, Defendant is not one of those most at risk. The

compassionate release statute allows the Court to modify a defendant’s

term of imprisonment if “extraordinary and compelling reasons warrant

such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). The United States

Sentencing Guidelines define “extraordinary and compelling reasons” as

“suffering from a serious physical or medical condition . . . that

substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or

she is not expected to recover.” U.S.S.G. § 1B1.13 n.1(A).




                                     3
Case 5:19-cr-20202-JEL-RSW ECF No. 35 filed 05/21/20        PageID.269       Page 4 of 7




      Defendant, who is 36 years old, argues that he “has suffered from

severe asthma and bronchitis since birth.” (ECF No. 25, PageID.96.)

Defendant argues that he is not receiving medical care for his condition,

other than being placed in solitary confinement after prison officials

suspected that he may have contracted COVID-19. (Id. at PageID.97.)

Defendant argues that his asthma and inability to properly care for it at

FCI Milan constitute “extraordinary and compelling reason[s]” requiring

compassionate release. (Id.)

      The Court disagrees. In the early stages of the federal response to

the pandemic, the CDC initially noted that individuals with “moderate to

severe asthma may be at higher risk of getting very sick from COVID-

19.”2 Coronavirus Disease 2019 (COVID-19), Centers for Disease Control

and Prevention, (Apr. 2, 2020) https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/asthma.html.               However,         as        more

information has come to light in recent months, “[h]ealth experts have

generally seen little to no evidence that asthma increases the risk of

developing COVID-19.” Danny Hakim, Asthma is Absent Among Top


      2 Indeed, the undersigned granted at least one bond petition in reliance on this
early authority. See United States v. Knight, No. 18-cr-201800 (E.D. Mich. Mar. 24,
2020).
                                          4
Case 5:19-cr-20202-JEL-RSW ECF No. 35 filed 05/21/20   PageID.270    Page 5 of 7




COVID-19 Risk Factors, Early Data Shows, New York Times, (Apr. 16,

2020) https://www.nytimes.com/2020/04/16/health/coronavirus-asthma-

risk.html [hereinafter “NYT ASTHMA”]. In fact, asthma does not even

present among the top ten risk factors—or comorbidities—that increase

the likelihood of a dire outcome from COVID-19. See, e.g., Fatalities, New

York       State     Dep’t      of       Health,       (May     6,       2020)

https://covid19tracker.health.ny.gov/views/NYS-COVID19-

Tracker/NYSDOHCOVID-19Tracker-

Fatalities?%3Aembed=yes&%3Atoolbar=no&%3Atabs=n. In the New

York Health Department’s aggregated data of 22,976 COVID-19

fatalities as of May 6, 2020, only one lung condition—chronic obstructive

pulmonary disease (COPD)—appeared within the list of top ten

comorbidities. Id. And within Defendant’s age range of 0 to 39, only 2

individuals who died from COVID-19 also had COPD. Id. This data

strongly suggests that lung conditions generally, and asthma specifically,

are not the devastating comorbidities that they were originally projected

to be, particularly for people under the age of 60.

       This is not to say that contracting COVID-19 would not aggravate

Defendant’s asthma—it most certainly would. NYT ASTHMA (“Since


                                     5
Case 5:19-cr-20202-JEL-RSW ECF No. 35 filed 05/21/20   PageID.271   Page 6 of 7




common coronaviruses in the United States, trigger asthma flares in well

controlled patients, we might expect COVID-19 to be similar.”) However,

despite Defendant’s argument to the contrary, his medical records

indicate that he is being monitored for this condition. (See ECF No. 30,

PageID.208.) If Defendant had additional medical issues or risk factors,

the Court would certainly consider Defendant’s asthma as an

aggregating element in determining whether his conditions of

confinement expose him to a holistic risk of a dire outcome from COVID-

19. But Defendant’s asthma alone is insufficient to demonstrate that

Defendant is “suffering from a serious physical or medical condition . . .

that substantially diminishes [his] ability . . . to provide self-care within

the environment of a correctional facility and from which he or she is not

expected to recover.” U.S.S.G. § 1B1.13 n.1(A).

     The Court is deeply concerned about the wellbeing of Defendant, as

well as that of all detainees, during this frightening time. However, the

Court nevertheless concludes that Defendant’s asthma, young age, and

otherwise thankfully good health do not demonstrate “extraordinary and

compelling reasons” for release. 18 U.S.C. § 3582(c)(1)(A).

     Accordingly, Defendant’s motion is DENIED.


                                     6
Case 5:19-cr-20202-JEL-RSW ECF No. 35 filed 05/21/20   PageID.272   Page 7 of 7




     IT IS SO ORDERED.

Dated: May 21, 2020                      s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge




                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on May 21, 2020.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     7
